UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to[] Commission file number 000-54522 GLOBAL STEVIA CORP. (Exact name of registrant as specified in its charter) Nevada 27-1833279 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Office No. 68, Truong Chinh St., Hanoi, Vietnam N/A (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(84) 966015062 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act YesoNox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The aggregate market value of Common Stock held by non-affiliates of the Registrant on November 30, 2011 was $Nil based on a $Nil average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.The registrant's common stock did not trade during this period. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date: 59,860,000 as of August 24, 2012 DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS Item 1. Business 3 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Mine Safety Disclosures 15 Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item 6. Selected Financial Data 16 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 19 Item 8. Financial Statements and Supplementary Data 20 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures 22 Item 9B. Other Information 23 Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Item 13. Certain Relationships and Related Transactions, and Director Independence 30 Item 14. Principal Accounting Fees and Services 30 Item 15. Exhibits, Financial Statement Schedules 31 2 PART I Item 1. Business This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this annual report, the terms “we", "us", "our" and "our company" mean Global Stevia Corp., and our wholly-owned subsidiary, Sharelink International Ltd., a British Virgin Islands company, unless otherwise indicated. Corporate Overview We were incorporated under the name Guru Health Inc. in the State of Nevada on February 23, 2010. We are a development-stage company and we have no revenues and minimal assets. As a result we have incurred losses since inception. On June 14, 2012, we changed our name from Guru Health Inc., to Global Stevia Corp., and gave effect to a forward split of our authorized and issued and outstanding shares of common stock on a 13 new for one (1) old basis. We were incorporated with the intent to commence operations in the business of online health and sport supplement marketing, sales and distribution to the Canadian market with possible expansion into international markets in the future. We were not able to secure financing for this business plan and have consequently experienced a change of control and a change of business focus.On May 31, 2012, Matthew Christopherson, our sole director and officer, acquired a total of 2,600,000 pre-split shares of our common stock from Vanessa Gillis and Jessica Bradshaw, our former directors and officers, in a private transaction for an aggregate total of $30,000.On July 10, 2012, we entered into two separate agreements with Stevia Global Vietnam for the acquisition of 95% of Stevia Global Vietnam and the purchase of all stevia leaf product grown by Stevia Global Vietnam for a period of one year. We maintain our business offices at Office No. 68, Truong Chinh St., Hanoi, Vietnam, and our telephone number is (84) 966015062. Our Current Business We are a development-stage company and we have no revenues and minimal assets.On July 10, 2012, we entered into two separate agreements with Stevia Global Vietnam for the acquisition of 95% of Stevia Global Vietnam and the purchase of all stevia leaf product grown by Stevia Global Vietnam for a period of one year. 3 We chose Vietnam as our base because we believe it has the optimal growing environment, in terms of climate and politics, for the propagation of stevia.With an estimated 91.5 million inhabitants as of 2012, it is the world's 13th-most-populous country, and the eighth-most-populous Asian country.Temperatures vary less in the southern plains around Ho Chi Minh City and the Mekong Delta, ranging between 21 and 28 °C (69.8and 82.4°F) over the course of a year - Optimal growing conditions for stevia, with very fertile soil for most agriculture. Our focus is on implementing quality agribusiness solutions to our partners, contract growers and customers to maximize the efficient production of stevia leaf. Our management team has extensive expertise in farm management and growing in Asia, and extensive experience in international business management. Plans are to expand operations by investing in the development of larger test plantations and the acquisition of large parcels of land to have a commercially grown, fully mechanized stevia plantation. Concurrently, we plan to build out propagation labs to propagate and develop stevia varieties and cuttings. Our mission is to become a supplier of the highest quality stevia leaf and growing solutions.Stevia (Stevia rebaudiana A) is a crop of the family asteraceae.Fresh stevia leaves are approximately 15 times sweeter than raw cane sugar. In order for the stevia leaves to be used as a sweetener in baking or cooking, it is necessary to dry the leaves. This process removes the moisture and concentrates sweetness in the leaves. This process also acts as a preservative so the leaves can be used in the future. Once the leaves have been dried, they are crushed and this increases the sweetness from 15 times sweeter than sugar to 30 – 40 times. Dried stevia leaves can be used to brew tea or as an added sweetener in drinks or cooking. Stevia leaves are an excellent dietary supplement as they contain proteins, iron, calcium, potassium, sodium, magnesium, vitamin A and vitamin C. Stevia leaves can be purchased whole, crushed, in tea bags or as a fine green powder. Stevia extracts are used to sweeten food and beverages globally. With no known side effects, stevia extracts have become a major addition to the sweetener and natural food market. In order to extract stevia, the leaves are harvested during a cold period so that more sweetening compound is accumulated in the leaves. The harvested stevia leaves are then sun-dried and left in conditions with good air circulation.The dried leaves are then crushed and put through a clarification and crystallization process where the sweetening elements ‘glycosides’ are extracted. A second important component is also extracted at this point, Rebaudioside A (“Reb-A”) which is the sweetest element of the plant, 400 times sweeter than sugar.In 2008 steviol glycosides were recognized as safe for use as a sweetener in foods and beverages in the United States, Mexico, Australia, New Zealand and other countries. At the same time, Reb-A was granted Generally Recognized as Safe (“GRAS”) status by the US Food and Drug Administration (“FDA”). 4 Rebaudioside A has the least bitterness of all the steviol glycosides in the stevia plant. To produce Rebaudioside A commercially, stevia plants are dried and subjected to a water extraction process. This crude extract contains about 50% Rebaudioside A; its various glycoside molecules are separated via crystallization techniques, typically using ethanol or methanol as solvent. This allows the manufacturer to isolate pure Rebaudioside A. Management of stevia cultivation is yet to mature in many regions and cultivators are still on a learning curve. While tolerant of most soil types, stevia is normally grown on a sandy loam or loam. Stevia occurs naturally on soils of ph+ 4 to 5, but thrives with soil ph+ as high as 7.5. However, stevia does not tolerate saline soils. Normally there is no pest or disease incidence reported in this crop.Stevia does not appear as a crop that displaces such traditional crops as the coffee, maize, etc., but as a complementary item in the productive diversification. The largest single factor of Reb A production is varietal specific. There are many commercially available varieties available today. Low quality leaf either has no buyers or is purchased for low value.Reb A increases as the plant matures and grows and concentrates with sun light over time. Upon flowering, the sweetness content decreases. Accordingly, commercial harvesting is optimal at time of flowering and delaying flowering is the key to commercial farming success. Virtually all of the commercial production of stevia is today undertaken between 30 and 45 degrees latitude. With new varieties and using altitude, there are also commercial farms in Colombia, Peru and Kenya.Increasingly, more trials are happening in tropical areas. Equatorial (and altitude) locations may compensate for shorter days with higher light intensity resulting in comparable sweetness and Reb A content. Chinese farms typically harvest once or twice a year (due to winter season above 30 degrees latitude). Equatorial farms (Peru, Colombia and Kenya) can achieve 4 to 6 commercial harvests per year. However, delaying flowering (and hence less harvests), likely increases Reb A.Subsequent yield harvest increases over time as the plant has more branching and a better root system. Some varieties experience a decline in Reb A over time (but this is still not clear on new cultivars). Yields range from 2,000 kg to 16,000 kg per hectare per year and the average is likely on the lower end, from 4,000 to 5,000. Stevia is commercialized in the shape of dry leaf, concentrated liquid, pulverized leaves or white concentrated powder. The liquid and the pulverized leaves have a light herbal aftertaste.The concentrated liquid of green blackish color is approximately 70 times sweeter than sugar. The pulverized leaf is approximately 30 times sweeter than sugar. Stevia, in the shape of white concentrated powder is 150 times sweeter than sugar. The cultivation and harvest of stevia is labor intensive.The process we plan to undertake on our land, as described below, will be carried out by experienced agriculturists to ensure a healthy, fast growing and productive crop. The following is a summary of the steps involved in stevia cultivation: · Ground conditioning: the areas where the crop will be cultivated need to be cleared of debris, shrubs, and any remaining vegetation. · Production of fertilizers: organic debris can be processed and turned into organic fertilizer for the fields, improving soil nutrients and crop yield. · Maintenance of lines and inter rows: This is important in order to promote rapid vegetative growth of stevia, which takes place from the total cycle of production. · Fertilization: This will be conducted to maximize plant growth and maintain nutrients lost at harvest. · Pruning: this will be done by hand and will begin six months after the first round of pollination. Pruning simply involves removing rotten or damaged branches to maintain the health of the plant. · Harvesting: This will occur 4 to 6times in the year as soon as the leaves ripen to contain maximum total glycoside content. The harvested leaf must be processed quickly in order to minimize the destructive acids that will accumulate after the harvesting action and will be taken directly to a hopper located close to the fields. 5 Once harvested, the raw material will be taken to a plant where it will be processed.The processing is anticipated to take place as follows: · Weighing: The fresh raw material is weighed when it enters the plant then transferred into the horns to dry. · Dry: The Reb A is concentrated by a series of terminal hot air and rotations cylinders machines in the dry plant. · Clarification: This is the process by which leaves are separated from the rest of the initial raw material ingress in the industrial section. · Concentrate of Reb A: The glycosides are separated and recovered from the remaining mass with an inverse osmosis process. · Crystal process: The crystals are obtained with a spry process. Our intended business model is to acquire and distribute all available stevia leaf from Stevia Global Vietnam during the first year and take over primary production upon the closing of the share purchase agreement pursuant to which we will own 95% of the company by June 15, 2013.The cost of the acquisition, or the $300,000 we are paying to acquire the company, will be invested by Stevia Global Vietnam into development of a large scale stevia plantation.Currently, Stevia Global Vietnam has no production capabilities or farm land. Stevia Global Vietnam has 2-3 acclimatized quality stevia varieties that are currently being tested in several smaller plots of land. The capital we have agreed to invest will build out propagation labs, and enable cultivation on larger parcels of land.Stevia Global Vietnam has received government approval to import stevia to manufacture & sell stevia products in Vietnam. Market, Customers and Distribution Methods In 2008, Rebaudioside A, a steviol glycoside, was granted GRAS (Generally Recognized as Safe) status by the US Food and Drug Administration following applications by Cargill and Merisant. Since then, approval by legislators across the world has opened the door to new formulations and reformulations of foods and beverages with zero or reduced calorie content. In 2009, stevia was incorporated into leading soft drinks brands manufactured by Coca-Cola and PepsiCo. 6 Usage of stevia has continued to increase in recent years and in 2010 stevia products were launched across thirty-five countries and 38 categories. Within two years of the USA market opening, Nielsen based retail consumption data indicated almost $1 billion of retail sales. There were two key developments that have opened the market. First, there was proven consumer demand for all-natural reduced calorie products where stevia was blended with sugar reducing caloric value by 30% to 40% without sacrificing the functionality and taste of sugar. Second, high purity total steviol glycosides with reduced Reb-A content were granted GRAS status by the FDA in July 2010. On a sweetness profile, stevia (Reb A) costs less than sugar which allowed stevia products to be formulated across a wide range of sweetness and create an economic advantage while producing a premium all natural low calorie product desired by the consumer. The two industry leaders, PureCircle and GLG Life Tech, have partnered with major sugar manufacturers in the US (Imperial Sugar), Denmark (NordZucker), France (Tereos), Great Britain (British Sugar), and Australia (Sugar Australia) to market blended reduced calorie products. SteviaCane is a Steviasucrose retail product being marketed by Natural Sweet Ventures, a joint venture between PureCircle and Imperial Sugar. The entire sweetener market is nearly $80 billion and split into three main categories: Sugar (82%), High Fructose Corn Syrup (HFCS) - (9%), and High Intensity Sweeteners (HIS) - (9%). Overall the sweetener market is growing, but HFCS and artificial HIS ingredients are being replaced with natural alternatives such as stevia. In addition, stevia is being blended with sugar to meet the low calorie consumer requirements while still maintaining functionality and taste. Stevia’s advantage against artificially produced sweeteners is that it is derived naturally from the plant instead of the chemical processes that artificial sweeteners use. With growing consumer preference for all-natural products, combined with increasing rates of obesity and diabetes, the demand for an all-natural, zero-calorie sweetener alternative like stevia is high. Usage of stevia has continued to increase in recent years. PureCircle, a natural sweetener provider, has estimated that the global stevia ingredient market could reach $10 billion in just a few years. U.K. based food and drink consultants Zenith International estimated that worldwide sales of stevia extract reached 3,500 tons in 2010 with an overall market value of $285 million. Zenith has also forecasted that the global market for stevia will reach 11,000 tons by 2014 which will require the tripling of stevia leaf production to keep pace with consumer demand. Once we are able to cultivate and harvest a commercially viable amount of stevia leaf, we anticipate entering into off-take agreements with distributors for the sale of the leaf.These buyers will then process the leaf and produce a refined end product to sell to consumers. We anticipate that we will begin producing stevia end products once we have fully developed our agronomy business.We plan to sell to developed stevia markets in Asia, where we already have established relationships. Since the approval of stevia in the EU as of December 2011, stevia has been of high demand throughout Europe. We will actively pursue an off-take partner throughout the EU as well. Competition The stevia industry is populated with large, multinational companies engaged in a fully integrated stevia growth and processing business, as well as smaller startups which focus on agronomy or processing.The stevia industry is segmented into three main categories · Plant Breeding and Farming · Extraction and Purification · Product Formulation and Marketing Stevia One S.A.C. ("Stevia One"), Wisdom Natural Brands ("Wisdom") and GLG Life Tech Corporation (“GLG”) are the major participants in this industry framework.A tabular summary of these companies is provided below: 7 Company Name Operating Segment Public/Private Geographic Market Year of Incorporation PureCircle Plant Breeding & Farming, Extraction Public Americas, Europe, the Middle East, and the Asia Pacific Stevia One Plant Breeding and Farming Private South America Wisdom Product Formulation Private North America GLG Plant Breeding & Farming, Extraction Public Global PureCircle Limited PureCircle (LSE: PURE) is the world’s leading producer of high purity stevia ingredients for the global food and beverage industry.PureCircle is engaged in the production, marketing and distribution of natural sweeteners. The company is headquartered in Bandar Enstek, Malaysia. PureCircle has a license agreement giving it the right to sell high-purity Reb-A under the PureVia™ brand.With fully owned businesses in Paraguay and Kenya, the pace of development is accelerating rapidly. Partners of PureCircle continue to grow in sixteen countries across four continents including the Americas, Europe, the Middle East, and the Asia Pacific. PureCircle made its initial public offering on the Alternative Investment Market (“AIM”) of the London Stock Exchange in December 2007.In 2008 PureCircle announced contract extensions with Cargill (an international producer and marketer of food, agricultural, financial and industrial products and services) and entered into contracts with PepsiCo and Whole Earth Sweetener Company for the supply of high-purity Reb-A for the use in beverages, foods and tabletop sweeteners worldwide.In 2010 they received a US Notice of Allowance from the US Patent and Trademark Office for the production process of its stevia derived sweeteners.In addition, on September 7, 2011 PureCircle announced the opening of a new European headquarters in London and the signing of a UK distribution agreement with Prinova Europe, an ingredient and flavor solutions company. Stevia One Stevia One is a privately held company with over 250 employees. The company was founded in 2009. They are establishing their company as a leader in stevia agriculture. The company is based in Lima, Peru with farming operations in Northern Peru.Stevia One's primary focus is to be the largest, lowest cost, highest quality producer of stevia leaf in the world. Wisdom Natural Brands™ Wisdom Natural Brands™ (formerly Wisdom Herbs) is a privately held company founded by James May in 1982. Wisdom’s objective has been to provide healthy lifestyle choices for consumers. Wisdom is the parent company of two large consumer brands: SweetLeaf™ Sweetener and Wisdom of the Ancients Tea®. Wisdom of the Ancients® sells stevia teas and a range of other health related products including soaps and strainer straws for straining tea. GLG GLG is a public company and a world leader in the production of high quality stevia. Their operations include stevia seed breeding, propagation, growth and harvest, extraction, refining and formulation. GLG has been listed as a public company since 2005 and began trading on the Toronto Stock Exchange in December 2007. Their IPO on the NASDAQ was in November 2009. While the company’s headquarters are based in Vancouver, Canada, GLG’s operations are run out of China. One of GLG’s strongest competitive advantages is the relationship it has with local Chinese provincial and central government agencies which have allowed them to secure agreements in three of China’s largest stevia growing areas: Dongtai – Jiangsu Province, Mingguang – Anhui Province and Qingdao – Shangdong Province. GLG has 10 year agreements with the governments in Dongtai and Mingguang and a non-binding 20 year agreement with the Juancheng government. These agreements provide GLG with a right of first refusal to purchase all stevia grown in these cities and exclusivity to process stevia in these particular cities. 8 In 2008, GLG signed a strategic alliance and long-term renewable supply agreement with Cargill for the supply of Reb-A extract. GLG has been a supplier to Cargill for three years previous to the new agreement. The conditions of the new alliance mean that GLG would provide a minimum of 80% of Cargill’s Reb-A global requirements for the first five years of the agreement and would be Cargill’s exclusive Chinese supplier.In December 2010, GLG entered into a joint venture agreement with China Agriculture and Healthy Foods Company Limited (“CAHFC”) to operate All Natural and Zero Calorie Beverage and Foods Company (“ANOC”) which is owned by Dr. Luke Zhang, GLG’s CEO. ANOC was incorporated for the sale and distribution of zero calorie food and beverages contained with GLG’s stevia extracts in China. As we are only in the development stages of our operations, we will not effectively compete with any of these established industry participants.Our main competition will be companies at a similar level of current development, focused on cultivation and production of stevia leaf.Though our management believes that the industry is underserviced at this time, we may still compete with these companies, as well as the industry’s more established participants, for resources, financing, land and knowledgeable personnel. In the face of competition, we may not be successful in cultivating, harvesting and selling stevia leaf.Despite this, we hope to compete successfully in the stevia industry by: · keeping our development and asset acquisition costs low; · focusing on the competitive advantages of our geographical location and the experience of our staff and management; and · using our size and experience to our advantage by adapting quickly to changing market conditions or responding swiftly to potential opportunities. Many of the stevia companies with which we compete for financing and consumers have greater financial and technical resources than those available to us. Accordingly, these competitors may be able to spend greater amounts on developing their cultivation and harvesting systems. This advantage could enable our competitors to develop their stevia plantations at a faster rate. Such competition could adversely impact our ability to attain the financing necessary for us to establish our stevia plantation as well as cultivate and harvest a commercially viable amount of stevia plants. Intellectual Property We have not filed for any protection of our trademark, and we do not have any other intellectual property other than a copyright to the contents of our website: www.globalsteviacorp.com. Research and Development We did not incur any research and development expenses during the period from February 3, 2010, (inception) to our most recent fiscal year ended May 31, 2012.We anticipate that we will spend $200,000 on research and development during the next 12 months. Purchase of Significant Equipment We do not intend to purchase any significant equipment over the twelve months ending May 31, 2013. Compliance with Government Regulation Stevia extracts may be used in a wide variety of consumer products including soft drinks, vegetable products, tabletop sweeteners, confectioneries, fruit products and processed seafood products, in a wide range of countries, including almost all major markets, and as a dietary supplement in others. Clinical studies have supported the safety and stability of stevia's various high purity compounds used in food and beverages. There is no known health threat and this is increasing consumer confidence in stevia as a sugar substitute. Cargill and Merisant each submitted applications to the United States Food and Drug Administration (FDA) in 1998 for GRAS approval. On December 17, 2008 the stevia extract, Reb-A, received GRAS approval.In December 2008, Australia and New Zealand approved highly purified forms of stevia extracts as safe for use in food and beverages. Previously, such extracts had only been permitted for use as a dietary supplement in these countries. Stevia extracts have been sanctioned by the Ministry of Health of China to be used as a food additive, and are listed in the Sanitation Standard of Food Additives. In July 2010 the FDA issued GRAS clearance for PureCircle's high purity SG95 stevia product which opened up opportunities for many more applications as well as more cost effective solutions. Further regulatory clearances were secured for Reb-A in Switzerland and France confirming the growing regulatory support for high purity stevia. 9 Vietnamese Regulations A significant portion of our initial business operations will occur in Vietnam.We will be generally subject to laws and regulations applicable to foreign investment in Vietnam. The Vietnamese legal system is based, at least in part, on written statutes. However, since these laws and regulations are relatively new and the Vietnamese legal system continues to rapidly evolve, the interpretations of many laws, regulations and rules are not always uniform and enforcement of these laws, regulations and rules involves uncertainties. We cannot predict the effect of future developments in the Vietnamese legal system, including the promulgation of new laws, changes to existing laws or the interpretation or enforcement thereof, the preemption of local regulations by national laws, or the overturn of local government's decisions by the superior government. These uncertainties may limit legal protections available to us. Subsidiaries We have a wholly-owned subsidiary, Sharelink International Ltd., a British Virgin Islands company (“Sharelink”).Sharelink was incorporated on January 3, 2012 and was acquired by us on May 30, 2012.Sharelink had no activity from inception other than issuing 100 shares to us for $100 as well as incorporation costs. Employees As of July 31, 2012 we did not have any employees.Matthew Christopherson, our current sole director and officer, spends about 30 hours per week on our operations on a consulting basis.We also plan to engage a number of additional consultants in the areas of legal and accounting, as well as agronomy and management services on location in Vietnam. Intellectual Property We have not filed for any protection of our trademark, and we do not have any other intellectual property other than a copyright to the contents of our website: www.globalsteviacorp.com. REPORTS TO SECURITY HOLDERS We are required to file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission and our filings are available to the public over the internet at the Securities and Exchange Commission’s website at http://www.sec.gov. The public may read and copy any materials filed by us with the Securities and Exchange Commission at the Securities and Exchange Commission’s Public Reference Room at treet N.E. Washington D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the Securities and Exchange Commission at 1-800-732-0330. The SEC also maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, at http://www.sec.gov. 10 Item 1A. Risk Factors Risks Related to Our Business We require additional funding to continue our operations.If we do not secure additional funding, we may not be able to develop our growing facilities which will affect our ability to generate revenues and achieve profitability. Our failure to raise additional capital to finance our business could force us to limit or cease our operations.Our business plan contemplates that we will acquire Stevia Global Vietnam for a total of $300,000, but we do not currently have the funds needed to complete this obligation.Accordingly, we will need to raise additional funds, and we may not be able to obtain additional debt or equity financing on favorable terms, if at all. If we raise additional equity financing, our stockholders may experience significant dilution of their ownership interests, and the per-share value of our common stock could decline. If we engage in debt financing, we may be required to accept terms that restrict our ability to incur additional indebtedness and force us to maintain specified liquidity or other ratios.If we need additional capital and cannot raise it on acceptable terms, we may not be able to, among other things, finance the acquisition of growing equipment as well as the production and/or distribution of produce, which would negatively impact our business and our ability to generate revenues and achieve profitability. Investors may not be able to adequately evaluate our business due to our short operating history, lack of revenues and no customers. We may not be successful in developing our products or our services and the value of your investment could decline. We are a development stage company with no substantial tangible assets in a highly competitive industry. We have little operating history, no customers and no revenues. This makes it difficult to evaluate our future performance and prospects. Our prospects must be considered in light of the risks, expenses, delays and difficulties frequently encountered in establishing a new business in an emerging and evolving industry, including the following factors: · our business model and strategy are still evolving and are continually being reviewed and revised; · we may not be able to raise the capital required to develop our initial client base and reputation; and · we may not be able to successfully develop our planned products and services. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we may suspend or cease operations. We cannot be sure that we will be successful in meeting these challenges and addressing these risks and uncertainties. If we are unable to do so, our business will not be successful and the value of your investment in us will decline. There is substantial doubt as to whether we will continue operations. If we discontinue operations, you could lose your investment. The following factors raise substantial doubt regarding the ability of our business to continue as a going concern: (i) the losses we incurred since our inception; (ii) our lack of operating revenues; and (iii) our dependence on sale of equity securities and receipt of capital from outside sources to continue in operation. We anticipate that we will incur increased expenses without realizing enough revenues. We therefore expect to incur significant losses in the foreseeable future. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue our business. If we are unable to obtain financing from outside sources and eventually produce enough revenues, we may be forced to sell our assets, curtail or cease our operations. If this happens, you could lose all or part of your investment. If we do not achieve the appropriate cost structure in the highly competitive food industry, we may not be able to achieve profitability. Our success depends in part on our ability to achieve the appropriate cost structure and operate efficiently in the highly competitive food industry, particularly in an environment of volatile input costs. We will attempt to implement profit-enhancing initiatives that impact our supply chain and general and administrative functions. These initiatives will be focused on cost-saving opportunities in procurement, manufacturing, logistics, and customer service, as well as general and administrative overhead levels. If we are not able to effectively manage costs and achieve additional efficiencies, we may not be able to compete in our industry and achieve profitability. 11 Success depends in part on our ability to attract and retain our personnel, which we may or may not be able to do. Our failure to do so could prevent us from achieving our goals and becoming profitable. Although we have not experienced problems attracting and retaining key personnel in the recent past, we believe that our inability to attract or retain our personnel could have a material adverse effect on our ability to conduct our business. If we are unable to retain personnel, we may not be able to provide adequate services and marketing to develop and maintain a good reputation and brand in the market, which could prevent us from generating sufficient revenues to become profitable. As our business assets and the majority of our directors and officers are located outside of the US, investors may be limited in their ability to enforce US civil actions against our assets or our directors and officers. You may not be able to receive compensation for damages to the value of your investment caused by wrongful actions by our directors. Our current business assets are located in Vietnam and the majority of our directors and officers are resident outside of the US. Consequently, it may be difficult for United States investors to effect service of process within the United States upon our assets or our directors or officers, or to realize in the United States upon judgments of United States courts predicated upon civil liabilities under U.S. Federal Securities Laws. A judgment of a U.S. court predicated solely upon such civil liabilities may not be enforceable in a foreign court if the U.S. court in which the judgment was obtained did not have jurisdiction, as determined by the foreign court, in the matter. There is substantial doubt whether an original action could be brought successfully in foreign jurisdictions against any of our assets or our directors or officers predicated solely upon such civil liabilities. You may not be able to recover damages as compensation for a decline in your investment. We may be unable to effectively develop an intellectual property portfolio or may fail to keep pace with advances in technology. We have a limited operating history in the agriculture industry and there is no certainty that we will be able to effectively develop a viable portfolio of intellectual property. The success of our farm management services, which are the core of our business, depends upon our ability to create such intellectual property. Even if we are able to develop, manufacture and obtain any regulatory approvals and clearances necessary for our technologies and methods, the success of such services will depend upon market acceptance. Levels of market acceptance for our services could be affected by several factors, including: · the availability of alternative services from our competitors; · the price and reliability of our services relative to that of our competitors; and · the timing of our market entry. Additionally, our intellectual property must keep pace with advances by our competitors. Failure to do so could cause our position in the industry to erode rapidly. We will produce products for consumption by consumers that may expose us to litigation based on consumer claims and product liability. The stevia produced at our farms will be integrated into stevia-based products which will be consumed by the general public. Additionally, we may manufacture and sell private label stevia-based food products. Even though we intend to grow and sell products that are safe, we have potential product risk from the consuming public. We could be party to litigation based on consumer claims, product liability or otherwise that could result in significant liability for us and adversely affect our financial condition and operations. 12 Any failure to adequately establish a network of growers, buyers and manufacturers will impede our growth. Our business model is substantially dependent on our establishment of relationships with buyers or manufacturers to purchase the stevia produced both at our own farms and at those of our customers. We are in the process of establishing a network of growers to produce stevia using our methods and protocols. Our ability to secure contracts with manufacturers to purchase this stevia will influence our attractiveness to growers who are potentially interested in partnering with us. Achieving significant growth in revenue will depend, in large part, on our success in establishing this production network. If we are unable to develop an efficient production network, it will make our growth more difficult and our business could suffer. If we are unable to deliver a consistent, high quality stevia leaf at sufficient volumes, our relationships with buyers or manufacturers may suffer and our operating results will be adversely affected. Manufacturers or buyers will expect us to be able to consistently deliver stevia at sufficient volumes, while meeting their established quality standards. If we are unable to consistently deliver such volumes either from our own farms, or those of our grower partners, our relationship with these buyers or manufacturers could be adversely affected which could have a negative impact on our operating results. Changes in consumer preferences or negative publicity or rumors may reduce demand for our products. Recent data suggests consumers are adopting stevia as a sweetener in many products. However, stevia is a relatively new ingredient in consumer products and many consumers are not familiar with it. Therefore, any negative reports or rumors regarding either the taste or perceived health effects of stevia, whether true or not, could have a severe impact on the demand for stevia-based products. Manufacturers may decide to rely on alternative sweeteners which have a more established history with consumers. Primarily operating at the grower level, we will have little opportunity to influence these perceptions and there can be no assurance that the increased adoption of stevia in consumer food and beverage products will continue. Additionally, new sweeteners with similar characteristics to stevia may emerge which could be cheaper to produce or be perceived to have other qualities superior to stevia. Any of these factors could adversely affect our ability to produce revenues and our business, financial condition and results of operations would suffer. Adverse weather conditions, natural disasters, crop disease, pests and other natural conditions can impose significant costs and losses on our business. Weather-related events could significantly affect our results of operations. We do not currently maintain insurance to cover weather-related losses and if we do obtain such insurance it likely will not cover all weather-related events and, even when an event is covered, our retention or deductible may be significant. Cooler temperatures in the regions where we operate could negatively affect us, while not affecting our competitors in other regions. Our crops, and those of our grower partners, could also be affected by drought, temperature extremes, hurricanes, windstorms and floods. In addition, such crops could be vulnerable to crop disease and to pests, which may vary in severity and effect, depending on the stage of agricultural production at the time of infection or infestation, the type of treatment applied and climatic conditions. Unfavorable growing conditions caused by these factors can reduce both crop size and crop quality. In extreme cases, entire harvests may be lost. These factors may result in lower production and, in the case of farms we own or manage, increased costs due to expenditures for additional agricultural techniques or agrichemicals, the repair of infrastructure, and the replanting of damaged or destroyed crops. We may also experience shipping interruptions, port damage and changes in shipping routes as a result of weather-related disruptions. Competitors and industry participants may be affected differently by weather-related events based on the location of their production and supply. If adverse conditions are widespread in the industry, it may restrict supplies and lead to an increase in prices for stevia leaf, but our typical fixed-price supply contracts may prevent us from recovering these higher costs. 13 Our operations and products are regulated in the areas of food safety and protection of human health and the environment. Our operations and products are subject to inspections by environmental, food safety, health and customs authorities and to numerous governmental regulations, including those relating to the use and disposal of agrichemicals, the documentation of food shipments, the traceability of food products, and labeling of our products for consumers, all of which involve compliance costs. Changes in regulations or laws may require operational modifications or capital improvements at various locations. If violations occur, regulators can impose fines, penalties and other sanctions. The costs of these modifications and improvements and of any fines or penalties could be substantial. We can be adversely affected by actions of regulators or if consumers lose confidence in the safety and quality of stevia, even if our products are not implicated. Risks Related to the Ownership of Our Stock Though our common stock is quoted on the OTC Bulletin Board, trading of our stock is sporadic.This could adversely affect your ability to sell your shares and the available price for the shares when sold.You may not be able to sell your shares at your purchase price or at any price at all. Our common stock is quoted on the OTC Bulletin Board under the trading symbol “GRUH”.The market for our stock is highly volatile.We cannot assure you that there will be a market in the future for our common stock.Trading of securities on the OTC Bulletin Board is often sporadic and investors may have difficulty buying and selling or obtaining market quotations, which may have a depressive effect on the market price for our common stock.You may not be able to sell your shares at your purchase price or at any price at all. Because the SEC imposes additional sales practice requirements on brokers who deal in shares of penny stocks, some brokers may be unwilling to trade our securities. This means that you may have difficulty reselling your shares, which may cause the value of your investment to decline. Our shares are classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 (the “Exchange Act”) which imposes additional sales practice requirements on brokers-dealers who sell our securities in an offering or in the aftermarket.For sales of our securities, broker-dealers must make a special suitability determination and receive a written agreement prior from you to making a sale on your behalf.Because of the imposition of the foregoing additional sales practices, it is possible that broker-dealers will not want to make a market in our common stock.This could prevent you from reselling your shares and may cause the value of your investment to decline. Financial Industry Regulatory Authority (FINRA) sales practice requirements may limit your ability to buy and sell our common stock, which could depress the price of our shares. FINRA rules require broker-dealers to have reasonable grounds for believing that an investment is suitable for a customer before recommending that investment to the customer.Prior to recommending speculative low-priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status and investment objectives, among other things.Under interpretations of these rules, FINRA believes that there is a high probability such speculative low-priced securities will not be suitable for at least some customers.Thus, FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our shares, have an adverse effect on the market for our shares, and thereby depress our share price. We do not intend to pay dividends and there will thus be fewer ways in which you can make a gain on your investment. We have never paid any cash or stock dividends and we do not intend to pay any dividends for the foreseeable future.To the extent that we may require additional funding currently not provided for in our financing plan, our funding sources may prohibit the declaration of dividends.Because we do not intend to pay dividends, any gain on your investment will need to result from an appreciation in the price of our common stock.There will therefore be fewer ways in which you can make a gain on your investment. Our compliance with the Sarbanes-Oxley Act and SEC rules concerning internal controls will be time-consuming, difficult, and costly. 14 It will be time-consuming, difficult and costly for us to develop and implement the internal controls, processes and reporting procedures required by the Sarbanes-Oxley Act.We may need to hire additional personnel to do so, and if we are unable to comply with the requirements of the legislation we may not be able to obtain the independent accountant certifications that the Sarbanes-Oxley Act requires publicly traded companies to obtain. Under Section404 of the Sarbanes-Oxley Act and current SEC regulations, we will be required to furnish a report by our management on our internal control over financial reporting beginning with this Annual Report on Form 10-K for our fiscal year ending May 31, 2012 and we estimate this process has increased our compliance costs by approximately $5,000. Item 1B. Unresolved Staff Comments As a “smaller reporting company” we are not required to provide the information required by this Item. Item 2. Properties Executive Offices Our office space is currently donated by our sole director and officer, Matthew Christopherson.The office totals approximately 200 square feet in area.Our office is located at Office No. 68, Truong Chinh St., Hanoi, Vietnam, and our telephone number is (84) 966015062. Item 3. Legal Proceedings We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial stockholder, is an adverse party or has a material interest adverse to our interest. Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is quoted on the OTC Bulletin Board under the Symbol "GRUH".Our common stock was listed for quotation in October, 2011.The first trade of our securities occurred on July 16, 2012. As of July 31, 2012, there were approximately 30 holders of record of our common stock. As of such date, 59,860,000 common shares were issued and outstanding. Dividend Policy We have not paid any cash dividends on our common stock and have no present intention of paying any dividends on the shares of our common stock. Our current policy is to retain earnings, if any, for use in our operations and in the development of our business. Our future dividend policy will be determined from time to time by our board of directors. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities We did not sell any equity securities which were not registered under the Securities Act during the year ended May 31, 2012 that were not otherwise disclosed in our registration statement on Form S-1, quarterly reports on Form 10-Q or our current reports on Form 8-K filed during the year ended May 31, 2012. Equity Compensation Plan Information Except as disclosed below, we do not have a stock option plan in favor of any director, officer, consultant or employee of our company. 15 Purchase of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fiscal year ended May 31, 2012. Item 6. Selected Financial Data As a “smaller reporting company” we are not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our audited consolidated financial statements and the related notes for the years ended May 31, 2012 and 2011 that appear elsewhere in this annual report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Our actual results could differ materially from those discussed in the forward-looking statements.Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this annual report, particularly in the section entitled "Risk Factors" beginning on page11 of this annual report. Our audited consolidated financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Plan of Operations Cash Requirements We expect that working capital requirements will continue to be funded through a combination of our existing funds and further issuances of securities. Our working capital requirements are expected to increase in line with the growth of our business. We estimate that our expenses over the next 12 months will be approximately $926,000 as described in the table below.These estimates may change significantly depending on the nature of our future business activities and our ability to raise capital from shareholders or other sources. Description Estimated Completion Date Estimated Expenses Legal and accounting fees 12 months $ Research and development 12 months Management and consulting costs 12 months Payments for acquisition of Stevia Global Vietnam 12 months General and administrative expenses 12 months Total $ We have no lines of credit or other bank financing arrangements. Generally, we have financed operations to date through the proceeds of the private placement of equity and debt instruments. In connection with our business plan, management anticipates additional increases in operating expenses and capital expenditures relating to: (i) acquisition of land; (ii) developmental expenses associated with a start-up business; and (iii) development of our cultivation and propagation facilities. We intend to finance these expenses with further issuances of securities, and debt issuances. Thereafter, we expect we will need to raise additional capital and generate revenues to meet long-term operating requirements. Additional issuances of equity or convertible debt securities will result in dilution to our current shareholders. Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to take advantage of prospective new business endeavors or opportunities, which could significantly and materially restrict our business operations. We currently do not have a specific plan of how we will obtain such funding; however, we anticipate that additional funding will be in the form of equity financing from the sale of our common stock. We have and will continue to seek to obtain short-term loans from our directors, although no future arrangement for additional loans has been made. We do not have any agreements with our directors concerning these loans. We do not have any arrangements in place for any future equity financing. 16 Personnel Plan We do not expect any material changes in the number of employees over the next 12 month period.We plan to engage a number of additional consultants in the areas of legal and accounting, as well as agronomy and management services on location in Vietnam. Off-Balance Sheet Arrangements There are no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Our principal capital resources have been through the subscription and issuance of common stock, although we have also utilized a loan and advances from related parties. Results of Operations for the Years Ended May 31, 2012 and 2011 The following summary of our results of operations should be read in conjunction with our audited financial statements for the years ended May 31, 2012 and 2011. Our operating results for the years ended May 31, 2012 and 2011 are summarized as follows: Year Ended May 31, Revenue $
